Citation Nr: 1102103	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-27 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1958 to November 
1978.  The Veteran is in receipt of a total disability rating for 
individual unemployability, effective February 20, 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
from a
March 2005 rating decision of a Department of Veteran's Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he warrants entitlement to automobile 
and adaptive equipment due to the effects of his service 
connected disorders.  The Board finds that additional development 
is warranted prior to adjudicating this claim.  

To warrant entitlement to automobile and adaptive equipment only 
under 38 U.S.C.A. § 3901, the evidence must demonstrate service-
connected disability (or disabilities) resulting in the loss, or 
permanent loss of use, of at least one foot or a hand; or, 
permanent impairment of vision in both eyes, resulting in (1) 
vision of 20/200 or less in the better eye with corrective 
glasses, or, (2) vision of 20/200 or better, if there is a field 
defect in which the peripheral field has contracted to such an 
extent that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye.  38 C.F.R. § 3.808(a) (2010).

The law also provides that a Veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee or 
one hip due to service-connected disability.  38 U.S.C.A. § 
3902(b)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.808(b)(1)(iv) 
(2010). 

In determining whether the above criteria have been satisfied, 
the Board notes that the term "loss of use" of a hand or foot is 
defined at 38 C.F.R. § 3.350(a)(2) as that condition where no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of the 
actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.

The Veteran is service-connected for the following disorders: 
anxiety and depression with posttraumatic stress disorder 
features (30%); diabetes mellitus, type II (20%); left lower 
extremity nerve damage (20%); right lower extremity nerve damage 
(20%); allergic rhinitis (10%); and coronary artery disease 
(10%).  

The evidence shows that the Veteran received treatment at the VA 
medical center for his disorders.  In October 2004, he was 
advised that secondary to decreased sensation in both lower 
extremities, full automotive hand controls were necessary.  In 
January 2005, the Veteran was again restricted to operating a 
motor vehicle with hand controls.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has not been afforded a VA examination to 
determine the severity of his service-connected disorders and his 
eligibility for automobile and adaptive equipment. 

Accordingly, the case is REMANDED for the following action:

1.	Request the Veteran to identify any 
outstanding records of VA and non-VA 
health care providers who have treated 
his service-connected disorders that are 
not presently associated with the claims 
file.  After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain 
records from each health care provider 
the Veteran identifies.  

2.	The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, 
shall schedule the Veteran for a VA 
examination by a physician with 
appropriate expertise.  The purpose of 
the examination is to determine whether 
the Veteran's service-connected 
disorders are of sufficient severity 
that the criteria for entitlement to an 
automobile and adaptive equipment or 
adaptive equipment only are met or 
approximated.

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records, and a copy of 
this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained, and a copy of 
this remand.

b.	If deemed appropriate by the 
examiner, the Veteran may be 
scheduled for further medical 
examinations.  All indicated tests 
and studies must be performed, and 
any indicated consultations must 
be scheduled.

c.	The examiner must provide an 
opinion as to whether the Veteran 
meets or approximates any of the 
following criteria for entitlement 
to an automobile and adaptive 
equipment or adaptive equipment 
only as a result of his service-
connected disorders:

i.	loss or permanent loss of use 
of one or both feet;

ii.	loss or permanent loss of use 
of one or both hands;

iii.	permanent impairment of 
vision of both eyes; or

iv.	ankylosis of one or both 
knees or ankylosis of one or 
both hips

d.	The examiner is to specifically 
address in his or her conclusion 
the issue contained in the purpose 
of the examination-whether the 
Veteran's service connected 
disorders are of sufficient 
severity that the criteria for 
entitlement to an automobile and 
adaptive equipment or adaptive 
equipment only are met or 
approximated. 

e.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  

3.	Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


